Winslow, O. J.
In this case, one question is presented by demurrer to the complaint, and that is the question whether a written agreement to protect and indemnify another against loss, damage, or expense which he may sustain “or become liable for” in consequence of a certain-act, is an agreement to indemnify against actual damage alone, or to indemnify against liability as well. We can entertain no doubt that it must be construed as an agreement-to protest against liability as well as damage. Hoven v. Employers’ L. A. Corp. 93 Wis. 201, 67 N. W. 46. To hold otherwise would be to eliminate the words “or become liable for” from the contract. This cannot'be done: the words are apt and unmistakable. They are not controlled by any other provisions of the contract, and must receive their natural meaning. It follows that the judgment appealed from was erroneous.
By the Court. — Judgment reversed, and action remanded with directions to overrule the demurrer, to-the complaint, and for further proceedings according to law.